Citation Nr: 1222217	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 through March 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2007 with regard to the claim.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. 

The Veteran was afforded a VA examination in August 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file, interview of the Veteran, and a current clinical examination.  The examiner considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2009 statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran contends that service connection for bilateral hearing loss is warranted.  In an August 2008 notice of disagreement and in an April 2009 substantive appeal, the Veteran reported that he was exposed to loud noise during service from helicopters on a near constant basis and from machine gun and rocket fire on a near daily basis.  He explained that he flew in 513 combat missions, served as a door gunner in Vietnam, and provided fire support for ground units engaged in combat.  The Veteran's service personnel records reflect that he was awarded several awards and medals, including a Combat Action Ribbon.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints of or treatment for bilateral hearing loss, but do show a bilateral loss of hearing acuity during service.  On his August 7, 1970 entrance examination, the Veteran's ears were reported to be normal.  Audiological examination showed that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
-5
LEFT
-5
-5
-5
-5
0

In a report of medical history, completed at that time, the Veteran denied a history of bilateral hearing loss.  Another examination was conducted 7 days later, on August 14, 1970.  On that examination, audiological testing showed that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
15
LEFT
0
0
5
-
0

An April 1971 examination report also indicates that the Veteran's ears were normal.  Audiometry results were not reported, but whispered and spoken voice test results were 15/15, bilaterally.  In a report of medical history, the Veteran denied a history of hearing loss.  The Veteran's March 1972 separation examination reflects that his ears were normal on examination.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
25
15
20
30

VA treatment records from October 2006 through July 2008 are negative for any complaints of or treatment for bilateral hearing loss.

In a March 2007 lay statement, the Veteran's wife reported that, in her opinion, the Veteran had hearing loss.  She noted that the Veteran had trouble hearing things, including the television, radio, and people talking to him.

In August 2007, the Veteran underwent a VA audiological examination.  The Veteran complained of hearing loss for the prior 20 years, which occurred gradually and progressively.  He stated that he noticed a fluctuation in his hearing acuity from time to time, and that he had difficulty understanding conversational speech, in groups and noisy situations, in the home environment, and while using the telephone.  He also described feeling pressure in his ears two to three times per week, which disappeared with a pop.  The Veteran reported acoustic trauma during active duty service from working around helicopters as well as exposure to M-16 machine guns, .50-caliber guns, rockets, rocket launchers, mini-60 gun, mortars, and incoming rockets and mortars.  He noted that he did not wear hearing protection.  The Veteran stated that he was exposed to noise in his post-service employment, but that he was provided with and wore hearing protection at all times.  The Veteran also reported recreational noise exposure from shooting matches, but indicated that he wore hearing protection at all times.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
25
20
25
25

The average was 17.5 decibels in the right ear and 23.75 decibels in the right ear.  Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 98 percent in the left ear.  Immittance measurements showed normal tympanic membrane and middle ear mobility on both sides.  Otoscopic examination did not show cerumen impaction in either ear canal.  Both tympanic membranes were intact.  The examiner noted that, on the right ear, audiogram was within normal limits with a negligible 10-decibel conductive gap at 3000 Hertz (Hz).  On the left ear, the audiogram revealed normal hearing sensitivity through 4000 Hz with a mild 15-decibel conductive gap at 3000 Hz and a mild hearing loss in the 6000 through 8000 Hz region.  Speech reception thresholds were 20 decibels, bilaterally, and were consistent with pure tone average, bilaterally.  The examiner stated that the Veteran's current audiogram showed normal hearing in the right ear and within hearing within normal limits in the left ear with a mild hearing loss in the 6000 to 8000 Hz range.  The diagnosis was unilateral left sided high frequency hearing loss.

After reviewing the evidence in the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner found that the Veteran's right ear hearing loss was not related to service and that his left ear hearing loss "is within normal limits for VA purposes, it is likely that the veteran's current hearing loss at 6000 Hz in the left ear is related to military service."

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  As noted above, the Veteran contends that he has bilateral hearing loss as a result of exposure to noise from helicopters and weapons from combat during active duty service.  As the Veteran's service personnel records reflect that he received a Combat Action Ribbon, Veteran's exposure to noise during service is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions). 

Although the Veteran had in-service noise exposure, he has not presented evidence of a current bilateral hearing loss disability for VA purposes during the pendency of this appeal.  In this regard, the pure tone testing and speech discrimination scores recorded during the August 2007 VA examination do not meet the criteria as outlined in 38 C.F.R. § 3.385.  In other words, the pure tone thresholds were not 26 decibels or greater and none of the speech recognition scores were less than 94 percent in either ear. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
The Board acknowledges the lay statements provided by the Veteran and his wife which allege that the Veteran currently has bilateral hearing loss.  Lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran and his wife are competent to testify to what they experience, i.e., that the Veteran has difficulty hearing.  However, the Veteran and his wife, as lay people, are not competent to testify as to matters of medical diagnosis.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no indication in the record that the Veteran or the Veteran's wife is a physician or other health care professional authorized to perform or interpret the audiological testing required to establish a diagnosis of bilateral hearing loss consistent with VA regulations.  Therefore, as laypeople, they are not competent to diagnose bilateral hearing loss because they lack the requisite professional medical training, certification and expertise to present opinions regarding etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the lay statements provided by the Veteran and the Veteran's wife regarding the diagnosis of bilateral hearing loss do not constitute competent medical evidence on which the Board can rely.  Because there is no competent medical evidence of a bilateral hearing loss disability for VA purposes, entitlement to service connection is denied.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


